DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A drawn to Figs. 1A-1G  in the reply filed on 05/02/2022 is acknowledged.  With regards to claims 11-15, Applicant argues that the claims read on the elected Species A. Examiner finds that Species A, drawn to Figs. 1A-1G do not disclose printing semiconductor regions of a first and a second conductivity type on the electrically conductive interconnections.  Therefore claims 11-15 are currently withdrawn as not reading on Species A. Examiner agrees that claim 1 should have originally been examined and reads on Species A. Therefore claims 11-15 do not read on Species A and remain withdrawn and claims 1-10 and 21-25, will be examined. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “wherein the forming the plurality of first thermoelectrically active elements of the first thermoelectric semiconductor material having the first Seebeck coefficient comprises: forming first trenches of the ring-shaped trenches in the layer of the silicon-based material, and filling the first trenches with polycrystalline silicon or polycrystalline SiGe doped with acceptor dopants; and wherein the forming the plurality of second thermoelectrically active elements of the second thermoelectric semiconductor material having the second Seebeck coefficient comprises: forming second trenches of the ring-shaped trenches in the layer of the silicon- based material, and filling the second trenches with polycrystalline silicon or polycrystalline SiGe doped with donor dopants” and is dependent on claim 1 which “recites wherein the forming the plurality of first thermoelectrically active elements and the plurality of second thermoelectrically active elements includes forming ring-shaped trenches around each of the plurality of first thermoelectrically active elements and the plurality of second thermoelectrically active elements, respectively.” Claim 1 indicates that the ring shaped trenches are formed to surround already formed thermoelectric active elements. This is clearly shown in the elected embodiment in Fig. 1F as element 130. The specification does not provide support for both claim 1 and claim 5 simultaneously. The limitations of claim 5 which include the limitations of claim 1 would require the ring-shaped trenches existing both before and after the thermoelectric active elements are formed. This cannot be found in the specification.
Claim 24 recites “wherein the forming the first column structure includes forming a first portion of polycrystalline silicon over a substrate and forming a second portion of porous silicon over the first portion”. Claim 24 is dependent on claim 21 which requires forming a ring-shaped trench after forming a first columnar structure. The combination of the limitations of claims 21 and 24 require forming a ring-shaped trench after forming a first columnar structure and that the first columnar structure comprises forming a first portion of polycrystalline silicon over a substrate and forming a second portion of porous silicon over the first portion. No support for these simultaneous features can be found in the specification.
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the forming the plurality of first thermoelectrically active elements of the first thermoelectric semiconductor material having the first Seebeck coefficient comprises: forming first trenches of the ring-shaped trenches in the layer of the silicon-based material, and filling the first trenches with polycrystalline silicon or polycrystalline SiGe doped with acceptor dopants; and wherein the forming the plurality of second thermoelectrically active elements of the second thermoelectric semiconductor material having the second Seebeck coefficient comprises: forming second trenches of the ring-shaped trenches in the layer of the silicon- based material, and filling the second trenches with polycrystalline silicon or polycrystalline SiGe doped with donor dopants” and is dependent on claim 1 which “recites wherein the forming the plurality of first thermoelectrically active elements and the plurality of second thermoelectrically active elements includes forming ring-shaped trenches around each of the plurality of first thermoelectrically active elements and the plurality of second thermoelectrically active elements, respectively.”  It is unclear how the ring-shaped trenches existing both before and after the thermoelectric active elements are formed simultaneously.
Claim 7 recites “forming trenches” it is unclear if this is the same as “ring-shaped trenches” recited in claim 1 which claim 7 is dependent on.
Allowable Subject Matter
Claims 1-4, 8-10, and 21-23 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726